DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  Applicant may wish to delete the closing parenthesis “)” at the end of line 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art as shown in Fig. 5 in view Compagnie Electro-Mecanique (hereinafter, CEM, FR992376) and further in view of Fieuzal et al. (US 3,889,549).
Regarding claim 1, the Applicant’s Admitted Prior Art discloses at page 1, lines 15-20 and shows in Fig. 5 a speed reducer with two intermediate transmission lines, for a turbomachine (intended use), comprising an input line including a shaft (18) having an input shaft gear (20) and an output line including a shaft (Fig. 1, item 14, where Fig. 1 is a schematic of the prior art) having an output shaft gear (24) driven by the input line by means of said intermediate lines (Fig. 1, item 16), said intermediate lines being substantially parallel, wherein it comprises a means of distribution of load between said intermediate lines, said means of load distribution comprising swiveling grooves (30) for swivel coupling a first end (distal to swiveling grooves and opposite 
The prior art does not show or describe a second means for damping radial movements of a second opposite end (proximal to swiveling grooves) of the input line, wherein first and second damping means are configured to allow the input line to move in a direction substantially perpendicular to a plane passing substantially through the axes of the intermediate line.  
CEM teaches a speed reducer including a first means (Fig. 3, d, opposite pinion A, assuming input is driven from left to right) for damping the radial movements of a first end of the input line and second means (c) for damping the radial movements of a second opposite end (at left of pinion A) of the input line, wherein said first and second damping means are configured to allow the input line to move in a direction substantially perpendicular (see R, R1, R2) to a plane  passing substantially through the axis of the input line, wherein the first and second damping means comprise springs.  Such an arrangement which allows the correction of the imperfections in the wearing of the toothed parts originating either from accidental deformations of the gear housings or their supports, or from displacements relative to the transmission components due to changes in the operating conditions (page 1, para. 3 of attached English translation), correcting load and force inequalities while achieving a uniform distribution of forces along the toothed part (Fig. 3, page 3, paragraph 1 of English translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Applicant’s Admitted Prior Art to where first and second damping means are configured to allow the input line to move in a direction substantially perpendicular to a plane passing substantially through the axes of the intermediate line such that the system allows the correction of the imperfections in the wearing 
The admitted prior art does not disclose or show a second damping means.  CEM teaches a reducer having a first and a second damping means which comprise springs.  The springs are not described as return springs.
Fieuzal teaches a speed reducer having a damping means in the form of return springs (Fig. 3, item 25).  The return spring eliminates play (backlash).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined prior art and CEL speed reducer with a return spring to eliminate backlash as taught by Fieuzal.
Regarding claim 4, the admitted prior art discloses and shows a first damping means but does not disclose or show a second damping means.  CEM teaches a reducer having first and second damping means and springs where the springs are identical.  One of ordinary skill, knowledge and sense (enough to design, manufacture and use gears and bearing) would have easily recognized that it would be desirous to have the springs at the first and the second damping means be identical for balance and equilibrium at both damping means.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Applicant’s Admitted Prior Art with identical springs for balance and equilibrium at both damping means.
Regarding claim 5, the Applicant’s Admitted Prior Art discloses at page 6, lines 1-2 and shows in Fig. 5 the first damping means comprising roller bearings, but does not describe or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Applicant’s Admitted Prior Art to arrange both the first and second damping means with roller bearings for balance and equilibrium at both damping means.
Regarding claim 6, the admitted prior art discloses and shows a first damping means, but does not disclose or show a second damping means.  CEM teaches a reducer having identical springs, and wherein each of said first and second damping means comprises a roller bearing which is mounted on said first or second end of the input line, and which is supported by a spring.
Such an arrangement allows the correction of the imperfections in the wearing of the toothed parts originating either from accidental deformations of the gear housings or their supports, or from displacements relative to the transmission components due to changes in the operating conditions (page 1, para. 3 of attached English translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Applicant’s Admitted Prior Art to where the first and second damping means comprise a roller bearing which is mounted on said first or second end of the input line which are supported by identical springs for the same reason as CEM.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined prior art and CEL speed reducer with a return spring to eliminate backlash as taught by Fieuzal.
Regarding claim 7, the admitted prior art discloses and shows a first damping means but does not disclose or show a second damping means.  CEM teaches a reducer having identical first and second damping means.  One of ordinary skill, knowledge and sense (enough to design, manufacture and use gears and bearing) would have easily recognized that it would be desirous to have the first and the second damping means be identical for balance and equilibrium at both damping means.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Applicant’s Admitted Prior Art with identical first and second damping means for balance and equilibrium at both damping means.
Regarding claim 8, the admitted prior art discloses and shows a first damping means but does not disclose or show a second damping means.  CEM teaches a reducer having a first and a second damping means respectively mounted on each side of the gear of the input line.
Such an arrangement allows the correction of the imperfections in the wearing of the toothed parts originating either from accidental deformations of the gear housings or their supports, or from displacements relative to the transmission components due to changes in the operating conditions (page 1, para. 3 of attached English translation).

Regarding claim 9, the admitted prior art discloses and shows a first damping means but does not disclose or show a second damping means.  CEM teaches a reducer having a first and a second damping means situated equidistant from the input gear.
Such an arrangement allows the correction of the imperfections in the wearing of the toothed parts originating either from accidental deformations of the gear housings or their supports, or from displacements relative to the transmission components due to changes in the operating conditions (page 1, para. 3 of attached English translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Applicant’s Admitted Prior Art to where the first and second damping means are situated equidistant from the input gear for the same reason as CEM.
Regarding claim 10, the rejection from claim 1 describes a turbomachine with at least one reducer.
Response to Arguments
Applicant's arguments filed June 28, 2021 have been fully considered but they are not persuasive.
Applicant asserts the AAPA (prior art Fig. 5 of the instant application) “has no mechanism for the intermediate transmission lines to operate cooperatively with the load distribution means to cancel out unequal torque applied to the intermediate transmission lines”.  
Further, it is clear that CEM teaches the load distribution means cancels out unequal torque applied to secondary (intermediate) transmission lines (correcting load and force inequalities while achieving a uniform distribution of forces along the toothed part (Fig. 3, page 3, paragraph 1 of English translation)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658